— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 22, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground he voluntarily left his employment without good cause by provoking his discharge (Labor Law, § 593, subd 3). There is substantial evidence in the instant record to support the board’s factual findings even accepting, arguendo, claimant’s argument that the testimony of the supervisor should not be accepted because of his failure to have an opportunity for cross-examination (cf. Matter of Harper [Levine], 41 AD2d 975). The board’s determination must, therefore, be affirmed. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.